Case 19-81146-SKH      Doc 10   Filed 08/26/19 Entered 08/26/19 11:43:43         Desc Main
                                Document     Page 1 of 1




                                           Certificate Number: 03621-NE-DE-033304122
                                           Bankruptcy Case Number: 19-81146


                                                         03621-NE-DE-033304122




              CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on August 25, 2019, at 7:38 o'clock PM EDT, Michael D
 Bunting completed a course on personal financial management given by internet
 by Credit Card Management Services, Inc. d/b/a Debthelper.com, a provider
 approved pursuant to 11 U.S.C. 111 to provide an instructional course concerning
 personal financial management in the District of Nebraska.




 Date:   August 26, 2019                   By:      /s/Frances Palenzuela


                                           Name: Frances Palenzuela


                                           Title:   Credit Counselor
